DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 13, 14, 15, 18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. DE 10 2014 201961 and in view of Matsumoto JP H02 296634.
In Re Claims 1, 2 and 15, Mueller et al. teaches a system/an apparatus for opening a packaging (16) in which a transport tub (14) for objects (10) is packaged, the packaging having a packaging portion (17) which extends in an extent direction away from the transport tub, wherein the apparatus has a cutting-open device (28) for cutting open the packaging in order to generate an opening in the packaging, the cutting-open device being designed to cut off a first part of the packaging portion in order to generate the opening in the packaging, and has an inflating device (26) for inflating the packaging.
Mueller does not teach inflating the package through the opening generated in the packaging. 
However, Matsumoto teaches inflating (5) the package through an opening (Fig. 1, Column 4, Lines 13-14) generated in packaging; and 								wherein the packaging portion is arranged at a side of the transport tub, such that the opening is generated on the side of the transport tub. (See Fig. 1) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to inflate the device through an opening generated in the packaging in the system of Mueller as taught by Matsumoya in order to separate the bag from the case.
In Re Claim 3, Mueller teaches wherein the packaging portion has a second part (Opposite side of first part) which is arranged between the first part and the rest of the packaging, a cut generated during the cutting-off of the first part of the packaging portion running between the first part and the second part.  (See Fig. 4)
In Re Claim 4, Mueller teaches wherein the cut runs over the entire width of the packaging portion, the width of the packaging portion extending perpendicular to the extent direction, a cut direction of the cut running perpendicular to the extent direction. (See Fig. 4, 6 and 11a) 
In Re Claim 5, Mueller teaches wherein the apparatus has a holding device (Claims 2, 3; cf. Fig. 2, Paragraph 48), for holding a second part of the packaging portion, the first part and the second part differing from one another.
In Re Claim 6, Mueller teaches wherein the holding device has a first clamping element and a second clamping element (Claims 2, 3; cf. Fig. 2, Paragraph 48) for clamping the second part of the packaging portion, the first clamping element and the second clamping element being movable relative to one another, the first clamping element and the second clamping element being designed to clamp the second part of the packaging portion over the entire width of the packaging portion.
In Re Claim 8, Mueller teaches wherein the holding device is furthermore designed to clamp the second part of the packaging portion during at least one of the cutting-open of the packaging or the inflation of the packaging. (Claims 2, 3; cf. Fig. 2, Paragraph 48)
In Re Claim 9, Mueller teaches wherein the holding device is furthermore designed to widen the opening at least one of before the inflation of the packaging or after the inflation of the packaging. (Claims 2, 3; cf. Fig. 2, Paragraph 48)
In Re Claim 13, Meueller teaches wherein the apparatus furthermore has a fixing device, (Claims 5-9, 13, 14; cf. para 24, 47, 48) the fixing device being designed to fix the packaging and the transport tub at least one of during the cutting-open or during the inflation;  			
In Re Claim 14, Mueller teaches wherein the fixing device is furthermore designed to likewise widen the opening after the inflation of the packaging. (Claims 5-9, 13, 14; cf. para 24, 47, 48)
In Re Claim 18, Mueller teaches wherein the system furthermore has a transport device (50, Fig. 8) for at least one of transporting in the packaged transport tub or transporting out the unpacked transport tub.
In Re Claim 21, Mueller teaches first clamping of a second part of the packaging portion by means of a holding device at least during the cutting-off; (Claims 2, 3; cf. Fig. 2, Paragraph 48)  
In Re Claim 23, Mueller teaches second clamping of a second part of the packaging portion by means of a holding device at least during the inflation. (Claims 2, 3; cf. Fig. 2, Paragraph 48)  		
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. DE 10 2014 201961 and in view of Matsumoto JP H02 296634.
In Re Claim 19, Mueller et al. teaches a method for opening a packaging (16) in which a transport tub (14) for objects (10) is packaged, wherein the method has the following steps:			providing the packaged transport tub, the packaging having a packaging portion (17) which extends in an extent direction away from the transport tub;							cutting-open of the packaging by means of a cutting-open device (28) in order to generate an opening in the packaging, the cutting-open device cutting off a first part of the packaging portion in order to generate the opening in the packaging; and						inflating of the packaging by means of an inflating device (26).
Mueller does not teach inflating the package through the opening generated in the packaging. 
However, Matsumoto teaches inflating (5) the package through an opening (Fig. 1, Column 4, Lines 13-14) generated in packaging; and 								wherein the packaging portion is arranged at a side of the transport tub, such that the opening is generated on the side of the transport tub. (See Fig. 1) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to inflate the device through an opening generated in the packaging in the system of Mueller as taught by Matsumoya in order to separate the bag from the case.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. DE 10 2014 201961 and in view of Matsumoto JP H02 296634.
In Re Claim 25, Mueller et al. teaches method for unpacking a transport tub for objects from a packaging (16) in which the transport tub (14) is packaged, the method having the following steps:	providing of the packaged transport tub, the packaging having a packaging portion (17)  which extends in an extent direction away from the transport tub;						cutting-open of the packaging by means of a cutting-open device (28) in order to generate an opening in the packaging, the cutting-open device cutting off a first part of the packaging portion in order to generate the opening in the packaging;								inflating of the packaging by means of an inflating device (26); and 					removing the transport tub from the packaging by means of a removal device (35, Fig. 11a-f)					
Mueller et al. do not teach inflating the package through the opening generated in the packaging.
However, Matsumoto teaches inflating (5) the package through an opening (Fig. 1, Column 4, Lines 13-14) generated in packaging;
It would have been obvious to one having ordinary skill in the art at the time the invention was made to inflate the device through an opening generated in the packaging in the system of Mueller as taught by Matsumoya in order to separate the bag from the case.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller/Matsumoya as applied to claim 6 above, and further in view of Ekkart et al. DE102011080289.
In Re Claim 7, Mueller/Matsuyoma teach the apparatus of Claim 6 as discussed above.
Mueller/Matsuyoma do not teach adhesion means are provided on that side of each clamping element which faces toward the packaging portion, which adhesion means are designed to adhere to the second part of the packaging portion, to draw the second part of the packaging portion onto them by suction.
However, Ekkart et al. teach adhesion means (6, Fig. 3) are provided on that side of each clamping element which faces toward the packaging portion, which adhesion means are designed to adhere to the second part of the packaging portion, to draw the second part of the packaging portion onto them by suction.  (See Fig. 3)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add adhesion means to the apparatus of Mueller/Matsuyoma as taught by Ekkart et al. in order to ease access to cartons.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller/Matsumoya as applied to claim 1 above, and further in view of Ekkart et al. DE102011080289.
In Re Claim 10, Mueller/Matsuyoma teach the apparatus of Claim 1 as discussed above.
Mueller/Matsuyoma do not teach wherein the inflating device has a blowing nozzle which, in order to inflate the packaging, can be inserted into the packaging through the opening of the packaging.
However, Ekkart et al. teach wherein the inflating device has a blowing nozzle (12) which, in order to inflate the packaging, can be inserted into the packaging through the opening of the packaging.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a blowing nozzle to the apparatus of Mueller/Matsuyoma as taught by Ekkart et al. in order to ease access to the cartons.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller/Matsumoya as applied to claim 15 above, and further in view of Nakamura et al. JP 03085238.
In Re Claim 16, Mueller/Matsuyoma teach the apparatus of Claim 15 as discussed above.
Mueller/Matsuyoma do not teach wherein the apparatus furthermore has a pushing means which is designed to push out the transport tub from the packaging after the opening of the packaging.
However, Nakamura et al. teach wherein the apparatus furthermore has a pushing means (14) which is designed to push out the transport tub (5) from the packaging (2) after the opening of the packaging.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a pushing means to the apparatus of Mueller/Matsuyoma as taught by Nakamura et al. in order to speed up the unpackaging.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller/Matsumoya as applied to claim 15 above, and further in view of Nakamura et al. JP 03085238.
In Re Claim 17, Mueller/Matsuyoma teach the apparatus of Claim 15 as discussed above.
Mueller/Matsuyoma do not teach wherein the system furthermore has a removal device for removing the transport tub from the opened packaging.
However, Nakamura et al. teach wherein the system furthermore has a removal device (14) for removing the transport tub (5) from the opened packaging (2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a removal device to the apparatus of Mueller/Matsuyoma as taught by Nakamura et al. in order to speed up the unpackaging.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller/Matsumoya as applied to claim 19 above, and further in view of Ekkart et al. DE102011080289.
In Re Claim 20, Mueller/Matsuyoma teach the apparatus of Claim 19 as discussed above.
Mueller/Matsuyoma do not teach inserting of a blowing nozzle of the inflating device into the packaging through the opening of the packaging.
However, Ekkart et al. teach inserting of a blowing nozzle (12) of the inflating device into the packaging through the opening of the packaging.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add inserting of a blowing nozzle to the apparatus of Mueller/Matsuyoma as taught by Ekkart et al. in order to ease access to the cartons.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller/Matsumoya as applied to claim 19 above, and further in view of Ekkart et al. DE102011080289.
In Re Claim 22, Mueller/Matsuyoma teach the apparatus of Claim 19 as discussed above.
Mueller/Matsuyoma do not teach first opening of the opening of the packaging by means of a holding device after the cutting-off and before the step of inflating.
However, Ekkart et al. teach first opening of the opening of the packaging by means of a holding device (4a, 4b) after the cutting-off and before the step of inflating.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add opening of the packaging by means of a holding device to the apparatus of Mueller/Matsuyoma as taught by Ekkart et al. in order to ease access to the cartons.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller/Matsumoya as applied to claim 19 above, and further in view of Ekkart et al. DE102011080289.
In Re Claim 24, Mueller/Matsuyoma teach the apparatus of Claim 19 as discussed above.
Mueller/Matsuyoma do not teach second opening of the opening of the packaging by means of a holding device after the inflation.
However, Ekkart et al. teach second opening of the opening of the packaging by means of a holding device (4a, 4b) after the inflation. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add opening of the packaging by means of a holding device to the apparatus of Mueller/Matsuyoma as taught by Ekkart et al. in order to ease access to the cartons.
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	Wapinsky et al., Grocke et al., and Aya et al. teach case openers including a cutting device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652